Exhibit 10.1

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT (this "Amendment"), dated as of November 4, 2015, amends
and modifies a certain Credit Agreement, dated as of August 31, 2006, as amended
by Amendments dated as of January 1, 2007, November 30, 2007, May 27, 2011,
December 10, 2012 and December 22, 2014 (as so amended, the "Credit Agreement"),
by and among MARTEN TRANSPORT, LTD., a Delaware corporation (the "Borrower"),
the Banks named therein (U.S. Bank National Association being the sole Bank as
of the date hereof), and U.S. BANK NATIONAL ASSOCIATION, as agent for the Banks
(the "Agent"). Terms not otherwise expressly defined herein shall have the
meanings set forth in the Credit Agreement.

 

FOR VALUE RECEIVED, the Borrower, the Banks and the Agent agree as follows:

 

ARTICLE I - AMENDMENT

 

1.1 Increase to Revolving Commitment Amount. The Borrower has requested that the
Aggregate Revolving Credit Amount shall be increased from $50,000,000 to
$75,000,000. U.S. Bank National Association, in its capacity as a Bank, has
agreed to increase its Revolving Commitment Amount by $25,000,000 to
$75,000,000. Consequently, the Credit Agreement is amended by replacing Schedule
1.1.2 with Schedule 1.1.2 attached to this Amendment.

 

1.2 Federal Reserve Regulations. Section 4.9 is amended by adding the following
sentence at the end of such Section:

 

"For such purpose, margin stock owned by the Borrower shall be deemed not to
include shares of its own stock redeemed by the Borrower that are cancelled and
constitute authorized and unissued shares."

 

1.3 Issuance of Shares. Section 6.2 is amended by adding the following sentence
at the end of such Section:

 

"This Section shall not be deemed to restrict redemption by the Borrower of its
own stock (which is governed by Section 6.7) or issuance by the Borrower of any
equity securities."

 

1.4 Investments. Section 6.12 is amended by adding subsection(l), to read as
follows:

 

"(l) Redemption by the Borrower of shares of its own stock to the extent
permitted by Section 6.7."

 

1.5 Use of Proceeds. Section 6.18(a) is amended by adding the following sentence
at the end of such Section:

 

"For purposes of the foregoing, shares of stock that are redeemed by the
Borrower and cancelled and constitute authorized and unissued shares shall not
be deemed to be margin stock owned by the Borrower or repurchased and held
stock."

 

 
1

--------------------------------------------------------------------------------

 

 

1.6 Restricted Payments. Section 6.7 is amended to read as follows:

 

"Section 6.7     Restricted Payments. The Borrower will not make any Restricted
Payments (a) during any fiscal year of the Borrower exceeding 25% of the
Borrower's total consolidated net income as shown on its audited income
statement for its most recent prior fiscal year, provided, that the limit in
this subsection (a) shall not apply to redemption of the shares of the Borrower
during the fiscal years of the Borrower ending December 31, 2015 or December 31,
2016, or (b) in any amount, if any Default or Event of Default shall have
occurred and continued hereunder."

 

1.7 Revolving Note. The Revolving Loans shall be evidenced by a replacement
Revolving Note payable to U.S. Bank National Association in the amount of its
Revolving Commitment Amount.

 

1.8 Construction. All references in the Credit Agreement to "this Agreement",
"herein" and similar references shall be deemed to refer to the Credit Agreement
as amended by this Amendment.

 

ARTICLE II - REPRESENTATIONS AND WARRANTIES

 

To induce the Banks and the Agent to enter into this Amendment and to make and
maintain the Loans under the Credit Agreement as amended hereby, the Borrower
hereby warrants and represents to the Banks and the Agent that it is duly
authorized to execute and deliver this Amendment, and to perform its obligations
under the Credit Agreement as amended hereby, and that this Amendment
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to limitations as to enforceability which
might result from bankruptcy, insolvency, moratorium and other similar laws
affecting creditors' rights generally and subject to equitable principles.

 

ARTICLE III - CONDITIONS PRECEDENT

 

This Amendment shall become effective on the date first set forth above,
provided, however, that the effectiveness of this Amendment is subject to the
satisfaction of each of the following conditions precedent:

 

3.1 Warranties. Before and after giving effect to this Amendment, the
representations and warranties in Article 4 of the Amended Credit Agreement
shall be true and correct as though made on the date hereof, except for changes
that are permitted by the terms of the Credit Agreement, as amended hereby and
except to the extent such representations and warranties expressly refer to an
earlier date.

 

3.2 Defaults. Before and after giving effect to this Amendment, no Default and
no Event of Default shall have occurred and be continuing under the Amended
Credit Agreement.

 

3.3 Documents. The Borrower shall have executed and delivered this Amendment and
the replacement Revolving Note and the Guarantor Subsidiaries shall have
executed and delivered the Acknowledgement in the form attached hereto.

 

ARTICLE IV - GENERAL

 

4.1 Expenses. The Borrower agrees to reimburse the Agent upon demand for all
reasonable expenses (including reasonable attorneys' fees and legal expenses)
incurred by the Agent in the preparation, negotiation and execution of this
Amendment and any other document required to be furnished herewith, and in
enforcing the obligations of the Borrower hereunder, and to pay and save the
Agent and the Banks harmless from all liability for, any stamp or other taxes
which may be payable with respect to the execution or delivery of this
Amendment, which obligations of the Borrower shall survive any termination of
the Credit Agreement.

 

 
2

--------------------------------------------------------------------------------

 

 

4.2 Counterparts. This Amendment may be executed in as many counterparts as may
be deemed necessary or convenient, and by the different parties hereto on
separate counterparts, each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
instrument.

 

4.3 Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provisions in any other jurisdiction.

 

4.4 Law; Consent to Jurisdiction; Waiver of Jury Trial. This Amendment shall be
a contract made under the laws of the State of Minnesota, which laws shall
govern all the rights and duties hereunder. This Amendment shall be subject to
the Consent to Jurisdiction and Waiver of Jury Trial provisions of the Credit
Agreement.

 

4.5 Successors; Enforceability. This Amendment shall be binding upon the
Borrower, the Banks and the Agent and their respective successors and assigns,
and shall inure to the benefit of the Borrower, the Banks and the Agent and the
successors and assigns of the Banks and the Agent. Except as hereby amended, the
Credit Agreement shall remain in full force and effect and is hereby ratified
and confirmed in all respects.

 

 

 

 

(signature page follows)

 

 
3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
at Minneapolis, Minnesota by their respective officers thereunto duly authorized
as of the date first written above.

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as

Agent and as a Bank  

 

 

 

 

 

By:

/s/ Daniel D. Washam  

 

 

 

 

 

Title:

Vice President  

 

 

 

 

 

 

 

 

 

MARTEN TRANSPORT, LTD., as the Borrower  

 

 

 

 

 

 

 

 

 

By:

/s/ James J. Hinnendael  

 

 

 

James J. Hinnendael 

 

 

Title: 

Executive Vice President and

Chief Financial Officer

 

 
4

--------------------------------------------------------------------------------

 

 

Schedule 1.1.2

 

Commitments and Percentages

 

 

Bank:

Revolving Commitment:

Revolving Percentage:

 





U.S. Bank

$75,000,000

100.000000000%

 

 
 

--------------------------------------------------------------------------------

 

 

GUARANTOR'S ACKNOWLEDGMENT

 

The undersigned (the "Guarantors") have each, by guaranties each dated as of
January 1, 2007 (the "Guaranties") guaranteed payment and performance of
obligations of MARTEN TRANSPORT, LTD. (the "Borrower") to the Banks and U.S.
Bank National Association, as Agent, under the Credit Agreement, dated as of
August 31, 2006 (as thereafter amended, the "Credit Agreement") among the
Borrower, the Banks and the Agent. Each Guarantor acknowledges that such
Guarantor has received a copy of the proposed Sixth Amendment to the Credit
Agreement, to be dated on or about November 4, 2015 (the "Amendment"). Each
Guarantor agrees and acknowledges that the Amendment shall in no way impair or
limit the right of the Bank under its Guaranty, and confirms that by its
Guaranty, such Guarantor continues to guaranty payment and performance of the
obligations of the Borrower to the Bank specified in such Guaranty, including
without limitation obligations under the Credit Agreement as amended pursuant to
the Amendment. Each Guarantor hereby confirms that its Guaranty remains in full
force and effect, enforceable against such Guarantor in accordance with its
terms.

 

Dated as of November 4, 2015.

  



 

MARTEN TRANSPORT SERVICES, LTD.

 

 

 

 

 

 

 

 

 

By:

/s/ James J. Hinnendael  

 

 

 

James J. Hinnendael 

 

 

Title: 

Chief Financial Officer



 

 



 

MARTEN TRANSPORT LOGISTICS, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ James J. Hinnendael  

 

 

 

James J. Hinnendael 

 

 

Title: 

Chief Financial Officer



 

 



 

MARTEN TRANSPORT HOLDINGS, LTD.

 

 

 

 

 

 

 

 

 

By:

/s/ James J. Hinnendael  

 

 

 

James J. Hinnendael 

 

 

Title: 

Chief Financial Officer



 